 1

 2

 3

 4

 5                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 6                                           AT SEATTLE

 7    JULIET E.,

 8                                      Plaintiff,              CASE NO. C18-5116-MAT

 9              v.
                                                                ORDER RE: SOCIAL SECURITY
10    NANCY A. BERRYHILL, Deputy                                DISABILITY APPEAL
      Commissioner of Social Security for
11    Operations,

12
                                        Defendant.
13

14          Plaintiff proceeds through counsel in her appeal of a final decision of the Commissioner of

15   the Social Security Administration (Commissioner).               The Commissioner denied plaintiff’s

16   application for Disability Insurance Benefits (DIB) after a hearing before an Administrative Law

17   Judge (ALJ). Having considered the ALJ’s decision, the administrative record (AR), and all

18   memoranda of record, this matter is REMANDED for further administrative proceedings.

19                                 FACTS AND PROCEDURAL HISTORY

20          Plaintiff was born on XXXX, 1971.1 She completed high school and previously worked

21   as an optometric assistant, medical record coder/biller, and order clerk. (AR 44-52.)

22          Plaintiff filed a DIB application on May 12, 2015, alleging disability beginning April 3,

23
            1
                Dates of birth must be redacted to the year. Fed. R. Civ. P. 5.2(a)(2) and LCR 5.2(a)(1).

     ORDER
     PAGE - 1
 1   2015. (AR 197-98.) She is insured for DIB through December 31, 2020. (See AR 19.) Her

 2   application was denied initially and on reconsideration.

 3          On February 23, 2017, ALJ Allen Erickson held a hearing, taking testimony from plaintiff

 4   and a vocational expert (VE). (AR 35-94.) On May 30, 2017, the ALJ issued a decision finding

 5   plaintiff not disabled. (AR 17-29.)

 6          Plaintiff timely appealed. The Appeals Council denied plaintiff’s request for review on

 7   December 26, 2017 (AR 1-6), making the ALJ’s decision the final decision of the Commissioner.

 8   Plaintiff appealed this final decision of the Commissioner to this Court.

 9                                           JURISDICTION

10          The Court has jurisdiction to review the ALJ’s decision pursuant to 42 U.S.C. § 405(g).

11                                            DISCUSSION

12          The Commissioner follows a five-step sequential evaluation process for determining

13   whether a claimant is disabled. See 20 C.F.R. §§ 404.1520, 416.920 (2000). At step one, it must

14   be determined whether the claimant is gainfully employed. The ALJ found plaintiff had not

15   engaged in substantial gainful activity since the alleged onset date. At step two, it must be

16   determined whether a claimant suffers from a severe impairment. The ALJ found plaintiff’s

17   migraine headaches, pain disorder, major depressive disorder, generalized anxiety disorder, and

18   bipolar disorder severe. Step three asks whether a claimant’s impairments meet or equal a listed

19   impairment. The ALJ found plaintiff’s impairments did not meet or equal the criteria of a listed

20   impairment.

21          If a claimant’s impairments do not meet or equal a listing, the Commissioner must assess

22   residual functional capacity (RFC) and determine at step four whether the claimant has

23   demonstrated an inability to perform past relevant work. The ALJ found plaintiff able to perform



     ORDER
     PAGE - 2
 1   a full range of work at all exertional levels, but with the following non-exertional limitations: can

 2   tolerate occasional exposure to bright light (defined as light brighter than standard room lights),

 3   loud noise (defined as louder than a basic office environment), concentrated exposure to

 4   concentrated levels of dust, fumes, odors, gases, and other pulmonary irritants, and temperature

 5   and humidity extremes; can understand, remember, and apply short and simple instructions, while

 6   performing routine and predictable tasks; cannot work in a fast-paced production type

 7   environment; can make simple decisions and tolerate exposure to only a few workplace changes;

 8   and can tolerate occasional interaction with the public and co-workers. With that assessment, the

 9   ALJ found plaintiff unable to perform her past relevant work.

10          If a claimant demonstrates an inability to perform past relevant work, or has no past

11   relevant work, the burden shifts to the Commissioner to demonstrate at step five that the claimant

12   retains the capacity to make an adjustment to work that exists in significant levels in the national

13   economy. With the assistance of the VE, the ALJ found plaintiff capable of performing other jobs,

14   such as work as a stores laborer, marker, and garment folder.

15          This Court’s review of the ALJ’s decision is limited to whether the decision is in

16   accordance with the law and the findings supported by substantial evidence in the record as a

17   whole. See Penny v. Sullivan, 2 F.3d 953, 956 (9th Cir. 1993). Accord Marsh v. Colvin, 792 F.3d

18   1170, 1172 (9th Cir. 2015) (“We will set aside a denial of benefits only if the denial is unsupported

19   by substantial evidence in the administrative record or is based on legal error.”) Substantial

20   evidence means more than a scintilla, but less than a preponderance; it means such relevant

21   evidence as a reasonable mind might accept as adequate to support a conclusion. Magallanes v.

22   Bowen, 881 F.2d 747, 750 (9th Cir. 1989). If there is more than one rational interpretation, one of

23   which supports the ALJ’s decision, the Court must uphold that decision. Thomas v. Barnhart, 278



     ORDER
     PAGE - 3
 1   F.3d 947, 954 (9th Cir. 2002).

 2          Plaintiff argues the ALJ erred in assessing medical opinions from examining psychologists

 3   Drs. Cynthia Collingwood and Terilee Wingate and in evaluating her subjective claims, and the

 4   impact of those errors on the decision at steps four and five. She requests remand for an award of

 5   benefits or, alternatively, further administrative proceedings. The Commissioner argues the ALJ’s

 6   decision has the support of substantial evidence and should be affirmed.

 7                                           Medical Opinions

 8          In general, more weight should be given to the opinion of a treating doctor than to a non-

 9   treating doctor, and more weight to the opinion of an examining doctor than to a non-examining

10   doctor. Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1996). Where, as here, the record contains

11   contradictory opinions, an ALJ may not reject a treating or examining physician’s opinion without

12   “‘specific and legitimate reasons’ supported by substantial evidence in the record for so doing.”

13   Id. at 830-31 (quoting Murray v. Heckler, 722 F.2d 499, 502 (9th Cir. 1983)).

14   A.     Dr. Cynthia Collingwood

15          Dr. Collingwood conducted a psychological consultative evaluation on January 17, 2017.

16   The resulting narrative report reflects her review of records and administration of testing. (AR

17   477-85.) On Mini-Mental Status Exam (MMSE), plaintiff appeared quiet and somewhat reserved,

18   with intermittent eye contact, overall depressed mood, and flat affect; made two errors performing

19   serial seven subtractions; tended to give concrete, rather than abstract responses; and achieved a

20   score of 26/30, with deficits primarily having to do with impaired concentration, rather than

21   notable cognitive deficits. (AR 481-82.) She scored in the average range on Trails A and

22   borderline impaired on Trails B, due to breaks in concentration and losing her place; in low average

23   range on the Symbol Digit Modalities Test, consistent with poor concentration; 14/15 on the Rey



     ORDER
     PAGE - 4
 1   test, indicating a valid attempt at testing; in the severe range on depression and anxiety scales; and

 2   demonstrated poor inner coping skills on another inventory. (AR 482-83.) Dr. Collingwood noted

 3   testing in Dr. Wingate’s July 2015 evaluation showing memory in the average range, but with

 4   deficits primarily related to attention and concentration and inability to maintain extended focus,

 5   and similar deficits on Trails B. (AR 483.) Dr. Collingwood stated plaintiff “appears to be

 6   generally cognitively intact, but is significantly limited by the effects of depressive symptoms”,

 7   and that Dr. Wingate’s evaluation “noted she would be unlikely to persist at work activities in a

 8   competitive setting without interruption from psychiatric symptoms.” (Id.)

 9          Dr. Collingwood also assessed a Global Assessment of Functioning (GAF) score of 40, see

10   Diagnostic and Statistical Manual of Mental Disorders 34 (4th ed. 2000) (DSM-IV-TR) (GAF

11   between 31 and 40 describes “[s]ome impairment in reality testing or communication” or “major

12   impairment in several areas, such as work or school, family relations, judgment, thinking, or

13   mood”), and opined: “At present, her depressive symptoms are significant enough to impair her

14   ability to persist for a normal work day or a work week in a competitive setting.” (AR 484.) Dr.

15   Collinwood stated plaintiff sought appropriate treatment, but had a poor response despite several

16   types of intervention, appeared to derive some benefit from a service dog, and would likely have

17   increased absenteeism, as at her last job, and quit to avoid being fired. (Id.) While plaintiff wanted

18   to return to work, “it is highly unlikely she would be successful in the next year[,]” but

19   improvement may occur with time and continued treatment. (Id.)

20          On February 17, 2017, Dr. Collingwood completed a Medical Source Statement rating

21   plaintiff’s degree of mental functioning. (AR 486-89.) Among other findings, Dr. Collingwood

22   assessed plaintiff’s ability to understand and remember very short and simple instructions, make

23   simple work-related decisions, and ask simple questions or request assistance would preclude



     ORDER
     PAGE - 5
 1   performance/productivity for ten percent of an eight-hour workday; her ability to work in

 2   coordination or proximity to others and to accept instructions from and respond appropriately to

 3   criticism from supervisors to preclude performance/productivity for twenty percent of the

 4   workday; and her ability to understand, remember, and carry out detailed instructions, maintain

 5   attention and concentration for extended periods, perform activities within a schedule, maintain

 6   regular attendance, and be punctual, complete a normal workday and workweek, and interact

 7   appropriately with the general public would preclude performance/productivity for thirty percent

 8   of the workday. (Id.) Plaintiff would be absent five days or more a month, would be off-task

 9   more than thirty percent of the workday, and was unable to persist in a competitive work setting

10   for a normal workday or workweek. (AR 489.) “She had increasing symptoms over the last few

11   years, and her absenteeism has increased along with it.” (Id.)

12          The ALJ described Dr. Collingwood’s January 2017 evaluation, including various testing

13   results and plaintiff’s reporting of her history and symptoms. (AR 23.) For example, plaintiff

14   endorsed occasionally spending entire days in bed; performs household chores and cares for her

15   animals, but received help from her daughter; had difficulty preparing dinner when she was having

16   trouble thinking; and neglected her self-care and was more withdrawn. (AR 23-24.) The ALJ also

17   noted plaintiff’s MMSE score and Dr. Collingwood’s observation that plaintiff “appeared

18   generally cognitively intact.” (AR 24.)

19          In assessing the opinion evidence, the ALJ noted Dr. Collingwood’s opinion of “symptoms

20   . . . significant enough to impair [plaintiff’s] ability to persist for a normal workday or workweek

21   in a competitive setting[,]” and outlined the findings on the Medical Source Statement. (AR 26.)

22   She found Dr. Collingwood’s opinion not consistent with plaintiff’s minimal counseling, and

23   inconsistent with the relatively good mental status examinations (MSEs) throughout the record.



     ORDER
     PAGE - 6
 1   (Id. (citing AR 348-54, 476-89).) The ALJ further considered that Dr. Collingwood’s opinion “is

 2   provided in a ‘check the box’ form that provides only four specific categories: no limitation, 10

 3   percent preclusion, 20 percent preclusion, and 30 percent preclusion.” (AR 26.) He reasoned:

 4   “By using the term preclusion versus difficulty, it presents the claimant as more limited than

 5   reflected in the overall record. This form lends itself to less precisely describing the claimant’s

 6   limitations because it forces the claimant into a higher category than actually representative of the

 7   claimant’s limitations.” (AR 26-27.) The ALJ therefore assigned Dr. Collingwood’s opinion little

 8   weight.

 9             The ALJ also separately addressed the GAF scores in the record, giving them very little

10   weight “because they lack probative value” and did not convey information that furthered the

11   functional analysis. (AR 24-25.) That is, while the regulations direct a function-by-function

12   assessment of the claimant’s maximum RFC, see Social Security Ruling (SSR) 96-9p, the

13   explanations accompanying the GAF scores show an attempt to rate symptoms or functioning, see

14   DSM-IV-TR at 32. In this case, it was not evident what the GAF scores were rating, which was

15   particularly relevant to the analysis of a claimant’s ability to perform basic work activities, “as

16   symptoms are an individual’s ‘own description’ of his or her impairments.” (AR 25 (citing SSR

17   96-7p and 65 Fed. Reg. 50,746 at 50, 746-50, 765 (August 21, 2000) (the GAF scale “does not

18   have a direct correlation to the severity requirements in our mental disorder listings.”)))

19             Plaintiff does not demonstrate error in the ALJ’s consideration of the GAF score from Dr.

20   Collingwood. “‘A GAF score is a rough estimate of an individual’s psychological, social, and

21   occupational functioning used to reflect the individual’s need for treatment.’” Garrison v. Colvin,

22   759 F.3d 995, 1002 n.4 (9th Cir. 2014) (quoting Vargas v. Lambert, 159 F.3d 1161, 1164 n.2 (9th

23   Cir. 1998)). The most recent version of the DSM does not include a GAF rating for assessment of



     ORDER
     PAGE - 7
 1   mental disorders. DSM-V at 16-17 (5th ed. 2013). While the Social Security Administration

 2   continues to receive and consider GAF scores as opinion evidence, a GAF score cannot alone be

 3   used to “raise” or “lower” someone’s level of function, and, unless the reasons behind the rating

 4   and the applicable time period are clearly explained, it does not provide a reliable longitudinal

 5   picture of the claimant’s mental functioning for a disability analysis. Administrative Message

 6   13066 (“AM-13066”). Accord Garrison, 759 F.3d at 1002 n.4 (“Although GAF scores, standing

 7   alone, do not control determinations of whether a person's mental impairments rise to the level of

 8   a disability . . . , they may be a useful measurement. We note, however, that GAF scores are

 9   typically assessed in controlled, clinical settings that may differ from work environments in

10   important respects.”) See also Hughes v. Colvin, No. 13-35909, 2015 U.S. App. LEXIS 6131 at

11   *2 (9th Cir. Apr. 15, 2015) (“The ALJ did not err in failing to address Dr. Caverly’s GAF score,

12   because a GAF score is merely a rough estimate of an individual’s psychological, social, or

13   occupational functioning used to reflect an individual’s need for treatment, but it does not have

14   any direct correlative work-related or functional limitations.”) The ALJ here properly considered,

15   but reasonably discounted the GAF scores in the record upon finding a lack of clarity as to the

16   reasons behind the ratings assigned.      (See, e.g., AR 484 (Dr. Collingwood’s GAF rating,

17   unaccompanied by any explanation).)

18          Plaintiff does, however, identify error in the ALJ’s consideration of the other opinion

19   evidence from Dr. Collingwood. As the Commissioner observes, an ALJ may reject “‘check-off

20   reports that [do] not contain any explanation of the bases of their conclusions.’” Molina v. Astrue,

21   674 F.3d 1104, 1111 (9th Cir. 2012) (quoting Crane v. Shalala, 76 F.3d 251, 253 (9th Cir. 1996)).

22   See also Holohan v. Massanari, 246 F.3d 1195, 1202 (9th Cir. 2001) (“[T]he regulations give more

23   weight to opinions that are explained than to those that are not.”). However, the ALJ did not reject



     ORDER
     PAGE - 8
 1   the Medical Source Statement completed by Dr. Collingwood because it lacked explanations for

 2   the conclusions reached. The ALJ instead criticized the rating system utilized on the form,

 3   identifying a lack of precision and a tendency to present a claimant as more limited than may be

 4   warranted. To the extent the ALJ found the degree of limitation identified by Dr. Collingwood on

 5   the form inconsistent with the overall evidence in the record, this could serve as a specific and

 6   legitimate reason for discounting her opinion. See Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th

 7   Cir. 2008) (inconsistency with the record properly considered by ALJ in rejection of physician’s

 8   opinions). However, with the focus on the terminology and rating system as a general matter, the

 9   ALJ’s reasoning is not clear.

10          Dr. Collingwood did not, in any event, merely complete a “check box” form. She

11   specifically noted that the Medical Source Statement should be read in conjunction with her

12   narrative report.   (See AR 489 (“Please see extended clinical interview and assessment in the

13   accompanying report.”)) While earlier recounting some of the content of that narrative, the ALJ

14   focused almost exclusively in the Medical Source Statement ratings in discussing the opinion of

15   Dr. Collingwood. (AR 26-27.) Even then, the only portion of the narrative report discussed was

16   also included on the Medical Source Statement. (See AR 26 (“The claimant’s symptoms were

17   significant enough to impair her ability to persist for a normal workday or workweek in a

18   competitive setting.”), AR 484 (“At present, her depressive symptoms are significant enough to

19   impair her ability to persist for a normal work day or a work week in a competitive setting.”), and

20   AR 489 (“Ms. Elliott is unable to persist in a competitive work setting for a normal work day or

21   work week.”)) The ALJ’s analysis does not address other pertinent aspects of the narrative report,

22   such as Dr. Collingwood’s opinion plaintiff appeared generally cognitively intact, but significantly

23   limited by the effects of her depressive symptoms. (AR 483.)



     ORDER
     PAGE - 9
 1          Nor are the ALJ’s errors cured by the two other reasons provided for the rejection of Dr.

 2   Collingwood’s opinion. An ALJ may reject a physician’s opinion upon finding it inconsistent with

 3   evidence of a claimant’s treatment or with other medical evidence in the record. See, e.g.,

 4   Tommasetti, 533 F.3d at 1041; Rollins v. Massanari, 261 F.3d 853, 856 (9th Cir. 2001). In this

 5   case, the ALJ’s failure to fully account for Dr. Collingwood’s narrative report calls into question

 6   his finding of inconsistency with the evidence of minimal counseling. Dr. Collingwood’s report

 7   includes a detailed discussion of plaintiff’s treatment, as well as her conclusion that, while plaintiff

 8   had sought appropriate treatment and was compliant with treatment received, she did not

 9   ultimately succeed despite “several types of intervention.” (AR 478, 484 (“[S]he has sought

10   treatment variously from her primary provider, at Sea Mar Clinic in October 2015, which didn’t

11   have sufficient staff for the counseling she had hoped for, and eventually went to Behavioral Health

12   Resources where she has been engaged in therapy since July 2016.”; “Although she has tried

13   various medications as well as psychotherapy, over time, medications become less effective and

14   she has had to change medications. She has been compliant with treatment, and according to her

15   physician, her history of thyroid problems does not impact significantly on her condition.”)) Also,

16   in finding inconsistency with other MSEs, the ALJ cited only to the MSEs conducted by Drs.

17   Collingwood and Wingate, both of which included at least some abnormal findings (AR 350, 481-

18   83); see also AR 399-401 (at an October 2015 MSE, plaintiff presented with slumped posture and

19   anxious and depressed affect, demonstrated impaired attention span, abstract thinking, calculation

20   ability, and slightly impaired intelligence, had no orientation to time, and had impaired insight,

21   judgment, recent memory, and thought content).)

22           The ALJ, in sum, failed to sufficiently address the opinion evidence from Dr. Collingwood.

23   This error undermines the substantial evidence support for the ALJ’s conclusions and necessitates



     ORDER
     PAGE - 10
 1   remand.

 2          Contrary to plaintiff’s contention, the Court finds no basis for crediting Dr. Collingwood’s

 3   opinion as true and remanding for an award of benefits. Outstanding issues remain in this case

 4   and further administrative proceedings would serve a useful purpose, including full consideration

 5   of all medical opinion evidence of record. See Brown-Hunter v. Colvin, 806 F.3d 487, 495 (9th

 6   Cir. 2015); Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1099 (9th Cir. 2014); and

 7   Garrison, 759 F.3d at 1019-21. An award of benefits relies on the “existence of a disability, not

 8   the agency’s legal error.” Brown-Hunter, 806 F.3d at 495 (“To condition an award of benefits

 9   only on the existence of legal error by the ALJ would in many cases make “disability benefits . . .

10   available for the asking, a result plainly contrary to 42 U.S.C. § 423(d)(5)(A).”) Accord Strauss

11   v. Comm’r of Social Sec. Admin., 635 F.3d 1135, 1138 (9th Cir. 2011) (“A claimant is not entitled

12   to benefits under the statute unless the claimant is, in fact, disabled, no matter how egregious the

13   ALJ’s errors may be.”) Because the record in this case remains “uncertain and ambiguous,” it is

14   properly remanded for further proceedings. Treichler, 775 F.3d at 1105.

15   B.     Dr. Terilee Wingate

16          Dr. Wingate conducted a psychological evaluation of plaintiff in July 2015. (AR 348-53.)

17   She reviewed the smaller amount of medical records then available for review, conducted a MSE,

18   and administered tests. (AR 348, 350-51.) On MSE, plaintiff presented with a blunt affect,

19   performed a five-digit span backward, recalled three of four items after a delay and the fourth item

20   with a clue, performed serial threes to twenty with one error and serial sevens from 100 without

21   error, correctly spelled “world” forward and backward, identified current news events, had intact

22   abstract reasoning, accurately interpreted proverbs, and displayed an average fund of knowledge.

23   (AR 23, 350.) On testing of memory, plaintiff demonstrated no significant differences in her levels



     ORDER
     PAGE - 11
 1   of visuals and auditory memory functioning, had some difficulty with visual attention, particularly

 2   with more complex tasks, and performed in the average range for immediate and delayed memory.

 3   (AR 23, 351.) The ALJ found this to indicate plaintiff “had some difficulties, but she would likely

 4   be able to perform simple routine tasks.” (AR 23.)

 5           Dr. Wingate opined plaintiff could understand, remember, and learn simple and some

 6   complex tasks; tends to learn best with verbal instructions, but has some difficulty at this time with

 7   multitasking; has difficulty sustaining attention to tasks throughout a daily or weekly work

 8   schedule without interruption from anxiety, depressed mood, and fatigue; has poor stress tolerance

 9   at this time and when pressures are placed upon her she will withdraw; has sufficient judgment to

10   avoid hazards and make work decisions; can probably work with a supervisor and a few coworkers;

11   and would probably not work well with a lot of coworkers or the general public. (AR 352.)

12           The ALJ found Dr. Wingate’s opinion that plaintiff would have difficulty sustaining

13   attention to tasks throughout a normal work day or work week without interruption “is not

14   specifically preclusive of a full-time work schedule with adequate breaks.” (AR 25.) Her lack of

15   neurological follow-up for her migraines or consistent counseling did not support a finding of

16   inability to sustain full time work, “particularly if she were limited strictly to simple routine tasks.”

17   (Id.) The ALJ also found the opinion generally consistent with plaintiff’s performance on MSE

18   and memory testing. He therefore assigned the opinion significant weight.

19           Plaintiff argues the ALJ erred in ignoring the assessed limitation to working with a

20   supervisor and a few co-workers, and including only a more general limitation on working with

21   the public. She maintains the limitation to “a supervisor” and “a few co-workers” contemplates a

22   very specific workplace setting beyond just occasional public and co-worker contact, and requires

23   a “small and supportive team.” (Dkt. 9 at 10.) Plaintiff also argues the ALJ gave short shrift to



     ORDER
     PAGE - 12
 1   Dr. Wingate’s concerns regarding difficulty with sustaining attention to tasks, and failed to provide

 2   the necessary specific and legitimate reasons for rejecting her opinion of a limitation on sustaining

 3   regular and continuing work. The Court finds no error.

 4          The ALJ is responsible for assessing the medical opinion evidence. When evidence

 5   reasonably supports either confirming or reversing the ALJ’s decision, the Court may not

 6   substitute its judgment for that of the ALJ. Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999).

 7   “Where the evidence is susceptible to more than one rational interpretation, it is the ALJ’s

 8   conclusion that must be upheld.” Morgan v. Commissioner of the SSA, 169 F.3d 595, 599 (9th

 9   Cir. 1999). The “final responsibility” for decision issues such as an individual’s RFC “is reserved

10   to the Commissioner.” SSR 96-5P. Accord 20 C.F.R. §§ 404.1527(d)(2), 404.1546(c). An RFC

11   finding need not directly correspond to a specific medical opinion. Chapo v. Astrue, 682 F.3d

12   1285, 1288 (10th Cir. 2012). The ALJ may incorporate the opinions of a physician by assessing

13   RFC limitations entirely consistent with, but not identical to limitations assessed by the physician.

14   See Turner v. Comm’r of Social Sec. Admin., 613 F.3d 1217, 1222-23 (9th Cir. 2010). An ALJ

15   may reasonably decline to adopt the opinion of a physician “offered as a recommendation, not an

16   imperative.” Carmickle v. Comm’r of SSA, 533 F.3d 1155, 1165 (9th Cir. 2008).

17          Dr. Wingate did not limit plaintiff to working with a small and supportive team. She found

18   plaintiff could probably work with a supervisor and a few coworkers, and would probably not

19   work well with a lot of coworkers or the general public. (AR 352.) The evidence supports and

20   the ALJ rationally interpreted the opinion of Dr. Wingate to allow for plaintiff’s ability to work

21   with a supervisor, but no more than occasional interact with co-workers and the public. An

22   alternative interpretation of the opinion of Dr. Wingate does not constitute error.

23          Nor did the ALJ fail to account for Dr. Wingate’s opinion regarding attention and



     ORDER
     PAGE - 13
 1   concentration. While noting difficulty in sustaining attention to tasks, Dr. Wingate found this

 2   impairment mild. (AR 352 (“Her current memory testing revealed some attention difficulties. She

 3   also tends to recall verbal information slightly better than visual information. She was observed

 4   to have some problems shifting attention as well. These mild impairments in attention and memory

 5   are likely due to anxiety and depression, but should certainly be monitored and a referral to a

 6   neurologist may be recommended if the problems increase.”)) As the Commissioner observes,

 7   RFC is the most a claimant can do considering her impairments and limitations. SSR 96-8p. The

 8   ALJ here reasonably accounted for the difficulty noted by Dr. Wingate by limiting plaintiff to

 9   performing routine and predictable tasks and precluding work in a fast-paced production type

10   environment. (AR 21.) The ALJ also limited plaintiff to simple decisions, tolerating exposure to

11   only few workplace changes, and to understanding, remembering, and applying only short and

12   simple instructions, and declined to adopt Dr. Wingate’s opinion plaintiff could perform some

13   complex tasks. (AR 21, 352.) The ALJ rationally interpreted the opinion of Dr. Wingate and his

14   conclusion has the support of substantial evidence. The ALJ need only reconsider this opinion if

15   necessitated by further consideration of the opinion of Dr. Collingwood.

16                                          Subjective Claims

17          Plaintiff argues the ALJ failed to provide the necessary specific, clear, and convincing

18   reasons to reject her testimony. See Burrell v. Colvin, 775 F.3d 1133, 1136-37 (9th Cir. 2014).

19   The Court finds no error in the ALJ’s assessment of plaintiff’s subjective claims. (See AR 22-24.)

20   That is, the ALJ reasonably found inconsistency between plaintiff’s statements and the medical

21   evidence of record, see 20 C.F.R. § 404.1529(c)(4), Rollins, 261 F.3d at 857, and Carmickle, 533

22   F.3d at 1161; inconsistency with the evidence of her treatment, see 20 C.F.R. § 404.1529(c)(3),

23   SSR 96-7p and SSR 16-3p, and Tommasetti, 533 F.3d at 1039; and inconsistency with evidence



     ORDER
     PAGE - 14
 1   of her activities, see Molina, 674 F.3d at 1112-13, and Orn v. Astrue, 495 F.3d 625, 639 (9th Cir.

 2   2007). However, the ALJ did fail to adequately consider the opinion of Dr. Collingwood,

 3   including her consideration of evidence associated with plaintiff’s treatment and other medical

 4   evidence of record. This error potentially implicates the ALJ’s assessment of plaintiff’s symptom

 5   testimony. The ALJ should also reconsider that testimony on remand.

 6                                          Steps Four and Five

 7          The ALJ’s error in the consideration of the opinion of Dr. Collingwood may necessitate

 8   further consideration of plaintiff’s claim at steps four and five. The ALJ should, as necessary,

 9   reassess plaintiff’s claim at those steps on remand.

10                                            CONCLUSION

11          For the reasons set forth above, this matter is REMANDED for further proceedings.

12          DATED this 25th day of January, 2019.

13

14
                                                            A
                                                            Mary Alice Theiler
                                                            United States Magistrate Judge
15

16

17

18

19

20

21

22

23


     ORDER
     PAGE - 15
